DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/26/2021 is being entered. The objections to the Figures are overcome. The objection to claim 9 is overcome. Claims 1, 6, 7, 9, 12, and 16 are currently amended. The amendment and arguments on Pages 11-15 overcome the rejection under 35 U.S.C. 103 to claims 1-5. However, claims 6-20 are still rejected under 35 U.S.C. 103. Responsive to this amendment, this action has been made final. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Publication No. 2019/0346851 A1) hereinafter Liu in view of Staehlin et al. (U.S. Publication No. 2020/0010083) hereinafter Staehlin.

Regarding claim 6, Liu discloses determining at least one of: 
as a consistency validity, whether the trajectory aligns with a current state of the device [see Paragraph 0123 - discusses that a warm start generator can determine an initial trajectory by translating forward the current state (speed and location) of an autonomous vehicle, and see Paragraph 0125 - discusses that a decision validator can evaluate the trajectory]; 
as a kinematic validity, whether the trajectory can be performed by the device [see Paragraph 0087 - discusses that a warm start generator can determine feasibility: if an autonomous vehicle can travel an trajectory]; or

generating a validity signal based at least in part on one or more of the consistency validity, the kinematic validity, or see Paragraph 0123 - discusses that an initial trajectory can be implemented by the warm start generator (see Paragraph 0087 - discusses that the warm start generator can include a decision validator to determine feasibility of the trajectory)]; and 
controlling, based at least in part on the validity signal, the device in accordance with the trajectory [see Paragraph 0128 - discusses that the autonomous vehicle can be controlled based off of a motion plan embodied by the initial trajectory].

Liu fails to disclose receiving, by a secondary system, a trajectory from a trajectory planner for navigating a device.

Staehlin discloses receiving, by a secondary system, a trajectory from a trajectory planner for navigating a device [see Paragraph 0008 – discusses a control unit receiving an off board trajectory from a server].
Staehlin suggests that sensor data from a vehicle can be of insufficient quality and a therefore a reliable calculation of a trajectory is not possible [see Paragraph 0008].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Liu to include receiving an off board trajectory as taught by Staehlin in order to overcome unreliable trajectory calculations due to faulty sensors on a vehicle [Staehlin, see Paragraph 0008].

Regarding claim 8, Liu and Staehlin disclose the invention with respect to claim 6. Liu further discloses: generating a projection of the device onto the trajectory [see Paragraph 0123 - discusses using state information (location and speed) of the vehicle and translating the state information along the initial trajectory]; comparing the current state of the device to the projection to generate projection data [see Paragraph 0124 - discusses comparing the current state of the vehicle to the trajectory to determine a parameter]; and determining the consistency validity based on whether the projection data satisfies at least one deviation threshold [see Paragraphs 0125-0127 - discusses determining whether the parameter meets a threshold, and if the parameter meets the threshold, then the vehicle is determined to be able to travel along the trajectory].

Regarding claim 9, Liu and Staehlin disclose the invention with respect to claim 6. Liu further discloses generating a projection of the device onto the trajectory [see Paragraph 0123 - discusses using state information (location and speed) of the vehicle and translating the state information along the initial trajectory]; 
determining at least one physical difference between the current state of the device and the protection, wherein the at least one physical difference comprises a distance [see Paragraph 0123 - discusses that the initial trajectory determined can include location information (distance is determined based on location changes)]; 
determining the consistency validity based on whether the at least one physical difference satisfies at least one deviation threshold [see Paragraphs 0125-0127 - discusses determining whether a parameter meets a threshold, and if the parameter meets the threshold, then the vehicle is determined to be able to travel along the trajectory].

Regarding claim 10, Liu and Staehlin disclose the invention with respect to claim 6. Liu further discloses receiving a current state of a device; receiving a potential state of the device to follow the trajectory [see Paragraph 0028 - discusses that a motion planning system can receive a current state of the vehicle, and see Paragraph 0044 - discusses that the warm start generator can determine state information of the vehicle over time via the initial trajectory]; and 
determining whether the device is capable of occupying the potential state based at least in part on the current state [see Paragraph 0045 - discusses determining whether the autonomous vehicle is capable of traveling the initial trajectory].

Regarding claim 11, Liu and Staehlin disclose the invention with respect to claim 10. Liu further discloses wherein the current state of the device comprises one or more of a first position, a first orientation, a first yaw rate, or a first velocity [see Paragraph 0028 - discusses that the current state can include state information such as location (position), velocity, orientation, and heading], and
see Paragraph 0044 - discusses that the warm start generator can include the initial trajectory which can have state information for the vehicle over time (second position)].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Liu in view Staehlin further in view of Koopman et al. (U.S. Publication No. 2019/0056735 A1) hereinafter Koopman.

Regarding claim 7, Liu and Staehlin disclose the invention with respect to claim 6. 
However, the combination of Liu and Staehlin fails to disclose: determining a temporal difference between a time the trajectory was created by the trajectory planner and a current time; and determining a staleness validity based on whether the temporal difference satisfies a temporal threshold, and wherein generating the validity signal is further based at least in part on the staleness validity.
Koopman discloses determining a temporal difference between a time the trajectory was created by the trajectory planner and a current time; and determining a staleness validity based on whether the temporal difference satisfies a temporal threshold [see Paragraph 0046 - discusses using a time triggered architecture (see Paragraph 0040 - discusses that the architecture is used for safely controlling autonomous vehicles) to determine staleness of values and acceptability of a safing plan (see Paragraph 0009 - a safing plan is a path that a vehicle moves through in the presence of adverse conditions)], and wherein generating the validity signal is further based at least in part on the staleness validity [see Paragraph 0097 – discusses validating the safing plan (trajectory].
Koopman suggests that failures can be detected when determining staleness [see Paragraph 0046].
Liu with the determination of the staleness validity as taught by Koopman in order to detect failures [Koopman, see Paragraph 0046].

Claims 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view Staehlin further in view of Reefat et al. (U.S. Publication No. 2020/0150665 A1) hereinafter Refaat.

Regarding claim 12, Liu and Staehlin disclose the invention with respect to claim 6.  Liu further discloses: 
receiving a trajectory for navigating the autonomous vehicle through the environment [see Paragraph 0006 - discusses evaluating a trajectory for an autonomous vehicle];
determining a consistency validity [see Paragraph 0123 - discusses that a warm start generator can determine an initial trajectory by translating forward the current state (speed and location) of an autonomous vehicle, and see Paragraph 0125 - discusses that a decision validator can evaluate the trajectory];
determining a kinematic validity  [see Paragraph 0087 - discusses that a warm start generator can determine feasibility: if an autonomous vehicle can travel an initial trajectory]; or

generating a validity signal based at least in part on one or more of the consistency validity, see Paragraph 0123 - discusses that an initial trajectory can be implemented by the warm start generator (see Paragraph 0087 - discusses that the warm start generator can include a decision validator to determine feasibility of the trajectory)]; and
see Paragraph 0128 - discusses that the autonomous vehicle can be controlled based off of the motion plan embodied by the initial trajectory].
However, Liu fails to disclose performing a trajectory validation for a second trajectory that is alternative to the first trajectory; and determining a resulting trajectory from at least the trajectory and the second trajectory, based on the validity signal and the second validity signal; and controlling the autonomous vehicle in accordance with the resulting trajectory.
Refaat discloses receiving a second trajectory for navigating the autonomous vehicle through the environment, the second trajectory being an alternative to the trajectory [see Paragraph 0041 - discusses a set of predicted trajectories (second trajectory), and see Figure 5 below - depicts the trajectories 510, 512 being different from another]; and

    PNG
    media_image1.png
    295
    264
    media_image1.png
    Greyscale

Figure 5 of Refaat
determining a resulting trajectory from at least the trajectory and the second trajectory, based on the validity signal and the second validity signal [see Paragraph 0058 – discusses comparing the trajectories, and see Paragraph 0004 – discusses assessing the validity of each of the trajectories]; and
see Paragraph 0058 – discusses controlling the vehicle based on the comparison].
Refaat suggests that by producing multiple trajectories and comparing them, the bad trajectories can be determined in real time [see Paragraphs 0018-0019].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trajectory validation as taught by Liu to include a second trajectory validation and comparison to another trajectory as taught by Refaat in order to determine the good trajectories from the bad [Refaat, see Paragraphs 0018-0019].

Claim 16 is analogous to claim 12, and is rejected applying Liu in view Staehlin further in view of Refaat.

Regarding claim 20, Liu, Staehlin, and Refaat disclose the invention with respect to claim 16. Liu further discloses obtain a first set of values indicating a current state of a device [see Paragraph 0028 - discusses that a motion planning system can receive a current state of the vehicle]; obtain a second set of values indicating a potential state of the device to follow the first trajectory [see Paragraph 0044 - discusses that the warm start generator can determine state information of the vehicle over time via the initial trajectory]; and determine whether the device is capable of occupying the potential state based at least in part on the current state [see Paragraph 0045 - discusses determining whether the autonomous vehicle is capable of traveling the initial trajectory].
Refaat discloses obtaining a second trajectory [see Paragraph 0041 - discusses a set of predicted trajectories (second trajectory), and see Figure 5 below - depicts the trajectories 510, 512 being different from another] and the potential state of the trajectory [see Paragraph 0016 – discusses the trajectory models can take into account position and movements]; and determine whether the device is capable of occupying the potential state see Paragraph 0004 – discusses that the trajectories can be validated].

    PNG
    media_image1.png
    295
    264
    media_image1.png
    Greyscale

Figure 5 of Refaat

Refaat suggests that by producing multiple trajectories and comparing them, the bad trajectories can be determined in real time [see Paragraphs 0018-0019].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trajectory validation as taught by Liu to include a obtaining a second trajectory and the potential state of the second trajectory and determine whether the device is capable of occupying the potential state and the second potential state based at least in part on the current state as taught by Refaat in order to determine the good trajectories from the bad [Refaat, see Paragraphs 0018-0019].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Staehlin in view of Refaat further in view of Yoo et al. (U.S. Publication No. 2017/0166204 A1) hereinafter Yoo.

Regarding claim 13, Liu, Staehlin, and Refaat disclose the invention with respect to claim 12. 
However, the combination of Liu, Staehlin, and Refaat fails to disclose determining a first collision value indicating whether the device navigating the trajectory will likely result in a collision and a second collision value indicating whether the device navigating the second trajectory will likely result in a collision; and wherein selecting the resulting trajectory from at least the trajectory and the second trajectory is further based on the first collision value and the second collision value.
Yoo discloses determining a first collision value indicating whether the device navigating the trajectory will likely result in a collision and a second collision value indicating whether the device navigating the second trajectory will likely result in a collision [see Paragraph 0050 - discusses generating trajectories, each of the trajectories have a calculated risk of collision]; and wherein selecting the resulting trajectory from at least the trajectory and the second trajectory is further based on the first collision value and the second collision value [see Paragraph 0051 - discusses that the path with the lowest collision risk is selected].
Yoo suggests that by evaluating change in behavior, unsafe paths can be avoided [see Paragraph 0005].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trajectory validation as taught by Liu to include a collision assessment and selecting a trajectory based on the collision assessment as taught by Yoo in order to avoid unsafe paths [Yoo, see Paragraph 0005].

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Liu in view of Staehlin in view of Refaat further in view of Letwin et al. (U.S. Publication No. 2017/0090476 A1) hereinafter Letwin.

Regarding claim 14, Liu, Staehlin, and Refaat disclose the invention with respect to claim 12. 
However, the combination of Liu, Staehlin, and Refaat fails to disclose receiving an operational status of at least one subsystem of the device; and wherein selecting the resulting trajectory from at least the trajectory and the second trajectory is further based at least in part on the operational status.
Letwin discloses receiving an operational status of at least one subsystem of the device [see Paragraph 0039 - discusses that control units can send a signal to a vehicle response output, which identifies a state for a vehicle control device]; and wherein selecting the resulting trajectory from at least the trajectory and the second trajectory is further based at least in part on the operational status [see Paragraph 0049 - discusses having a response to a condition when a malfunction in a vehicle subsystem is detected (internal), the subsystem can be identified using a health logic, the system can cause the vehicle to remain in its position on the road (trajectory), see Paragraph 0066 - discusses that the control subsystem can use the vehicle response out to verify one or more planned trajectories (first and second trajectories)].
Letwin suggests that by monitoring different types of events (such as internal), the vehicle can have a safe reaction [see Paragraph 0061].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trajectory validation as taught by Liu to include an operational status monitoring and selecting a trajectory based on the operational status monitoring as taught by Letwin in order to have a safe reaction [Letwin, see Paragraph 0061].

Liu in view of Refaat further in view of Letwin.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Staehlin in view of Letwin.

Regarding claim 15, Liu and Staehlin disclose the invention with respect to claim 6. 
However, the combination of Liu and Staehlin fails to disclose receiving an operational status of at least one subsystem of the device; reducing a capability limit of the plurality of capability limits based on the operational status to result in a reduced capability limit; and wherein determining, as the kinematic validity, whether the trajectory can be performed by the device is further based on the reduced capacity limit.
Letwin discloses receiving an operational status of at least one subsystem of the device [see Paragraph 0039 - discusses that control units can send a signal to a vehicle response output, which identifies a state for a vehicle control device]; reducing a capability limit of the plurality of capability limits based on the operational status to result in a reduced capability limit [see Paragraph 0029 - discusses as a failsafe that the vehicle can pull over, lane keep (keep velocity the same), steer, or brake]; and wherein determining, as the kinematic validity, whether the trajectory can be performed by the device is further based on the reduced capacity limit [see Paragraph 0029 - discusses determining a trajectory when a subsystem fails].
Letwin suggests that by monitoring different types of events (such as internal), the vehicle can have a safe reaction [see Paragraph 0061].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trajectory validation as taught by Liu to include an operational status monitoring, reducing capability limits based on the operational Letwin in order to avoid unsafe paths [Letwin, see Paragraph 0061].

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Staehlin in view of Refaat further in view of Fan et al. (U.S. Publication No. 2020/0150671 A1) hereinafter Fan.

Regarding claim 17, Liu, Staehlin, and Refaat disclose the invention with respect to claim 16.
	However, the combination of Liu, Staehlin, and Refaat fails to disclose determine one of the first trajectory or the second trajectory to result in the selected trajectory further based on a hierarchy of trajectories, wherein the hierarchy of trajectories comprises at least the first trajectory and the second trajectory.
Fan discloses determine one of the first trajectory or the second trajectory to result in the selected trajectory further based on a hierarchy of trajectories [see Figure 9 below - depicts a process of determining a trajectory based on a hierarchy using auto-tune (ranking trajectories)], wherein the hierarchy of trajectories comprises at least the first trajectory and the second trajectory [see Figure 9 below - depicts a plurality of trajectories (more than one) in the hierarchy].

    PNG
    media_image2.png
    439
    542
    media_image2.png
    Greyscale

Figure 9 of Fan

Fan suggests that since the growing number of scenarios grow, trajectory determination can become harder and that there is a need for auto-tuning to speed up the process (as opposed to manual input) [see Paragraph 0003].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trajectory validation as taught by Liu to include determining and selecting a trajectory based on a hierarchy as taught by Fan in order to create a less complicated trajectory selection and speed up the process [Fan, see Paragraph 0003].

Liu, Staehlin, Refaat, and Fan disclose the invention with respect to claim 17. Liu further discloses wherein the first consistency validity indicates whether the first trajectory is consistent in at least one of time or space with a current state of the device [see Paragraph 0123 - discusses that a warm start generator can determine an initial trajectory by translating forward the current state (speed and location) of an autonomous vehicle, and see Paragraph 0125 - discusses that a decision validator can evaluate the trajectory].
However, the combination of Liu, Staehlin, and Fan fails to disclose wherein the second consistency validity indicates whether the second trajectory is consistent in at least one of time or space with the current state of the device.
Refaat further discloses wherein the second consistency validity indicates whether the second trajectory is consistent in at least one of time or space with the current state of the device [see Paragraph 0041 - discusses a set of predicted trajectories (second trajectory), see Figure 5 below - depicts the trajectories 510, 512 being different from another, see Paragraph 0054 – discusses using the current heading to determine a new trajectory, and see Paragraph 0004 - discusses assessing validity of the trajectories to determine a trajectory that controls the vehicle].

    PNG
    media_image1.png
    295
    264
    media_image1.png
    Greyscale

Figure 5 of Refaat

Refaat suggests that by producing multiple trajectories and comparing them, the bad trajectories can be determined in real time [see Paragraphs 0018-0019].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trajectory validation as taught by Liu to include a second trajectory validation indicates whether the second trajectory is consistent in at least one of time or space with the current state of the device as taught by Refaat in order to determine the good trajectories from the bad [Refaat, see Paragraphs 0018-0019].

Response to Arguments
Applicant’s arguments (regarding the punctuality validity), see Pages 14-15, filed 10/26/2021, with respect to claims 1-5 has been fully considered and are persuasive.  Therefore, the rejection of claims 1-5 under 35 U.S.C. 103 have been withdrawn. 

Applicant's arguments filed 10/26/2021 (regarding the staleness validity) have been fully considered but they are not persuasive:

Regarding claim 1, Applicant argues that Koopman fails to disclose a staleness validity. Examiner disagrees. Koopman discloses a staleness validity [see Paragraph 0046 - discusses using a time triggered architecture (see Paragraph 0040 - discusses that the architecture is used for safely controlling autonomous vehicles) to determine staleness of values and acceptability of a safing plan (see Paragraph 0009 - a safing plan is a path that a vehicle moves through in the presence of adverse conditions)]. Koopman checks values of a safing plan at time steps to determine whether the safing plan has stale values, and if there are failures detected at timeouts then the safing plan is not acceptable.

	Regarding claims 6 and 16, Applicant argues the claims are allowable for the same reasons as claim 1. However, claim 6 and 16 have different claim language as compared to claim 1. Specifically, only at least one of a kinematic validity, a consistency validity, and a punctuality validity is determined beforehand to control a device. Whereas compared to claim 1, all three validities are determined beforehand to control a device. Examiner suggests writing claim 6 and 16 to determine all three validities (like claim 1) as opposed to determine “at least one” before controlling a device

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 is directed towards a system of determining whether a trajectory is valid for safe control of a vehicle. Specifically, independent claim 1 recites the novel features of determining three different trajectory validations before controlling a vehicle based on at least one of the trajectory validations:

Claim 1
determining by the collision avoidance system, as a staleness validity, whether a first temporal difference between a first time the trajectory was created by a trajectory generation system independent of the collision avoidance system and a current time satisfies a first time threshold; 
determining, as a punctuality validity, whether a second temporal difference between a second time the trajectory was received by the collision avoidance system and a third time a previous trajectory was received by the collision avoidance system satisfies a second time threshold; 
determining, as a feasibility validity, whether the trajectory can be performed by the autonomous vehicle

The following references has been identified as the most relevant prior art to the claimed invention(s):

Liu is directed to determining, as a feasibility validity, whether the trajectory can be performed by the autonomous vehicle [see Paragraph 0087 - discusses that a warm start generator can determine feasibility: if an autonomous vehicle can travel an initial trajectory]. However, is silent on the punctuality and staleness validity. 
Koopman is directed to determining by the collision avoidance system, as a staleness validity, whether a first temporal difference between a first time the trajectory was created by a trajectory generation system independent of the collision avoidance system and a current time satisfies a first time threshold [see Paragraph 0046 - discusses using a time triggered architecture (see Paragraph 0040 - discusses that the architecture is used for safely controlling autonomous vehicles) to determine staleness of values and acceptability of a safing plan (see Paragraph 0009 - a safing plan is a path that a vehicle moves through in the presence of adverse conditions)]. 
However, both Liu and Koopman are silent on the punctuality validity.

Therefore, the combination of Liu and Koopman fails to disclose, or render obvious, the punctuality validity. Furthermore, claims 2-5 are allowable.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665